UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PRUSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): February 14, 2013 INTERPHASE CORPORATION (Exact Name of Registrant as Specified in Its Charter) Texas (State or Other Jurisdiction of Incorporation) 1-35267 75-1549797 (Commission File Number) (IRS Employer Identification No.) 2901 North Dallas Parkway, Suite 200, Plano, Texas (Address of Principal Executive Offices) (Zip Code) (214)654-5000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(C)) Item 2.02.Results of Operations and Financial Condition. On February 14, 2013, Interphase Corporation (the “Company”) issued a press release regarding its financial results for the quarter ended December 31, 2012. A copy of the press release is attached hereto as Exhibit 99.1 and is being furnished, not filed, under Item 2.02 of this Current Report on Form 8-K. Item 8.01.Other Events. As of December 31, 2012, the Company no longer meets the continuing listing standards for the NASDAQ Global market, due to the shareholder’s equity position being below $10 million. The Company expects to be required to transfer its listing to the NASDAQ Capital market at some point in the coming months. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1 -Press Release Dated February 14, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Interphase Corporation Date:February 15, 2013 By: /s/Thomas N. Tipton Jr. Title: Chief Financial Officer, Secretary Vice President of Finance and Treasurer EXHIBIT INDEX Exhibit 99.1Press Release dated February 14, 2013 (filed herewith)
